DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2021 has been entered.
Claim Objections
Claim 45 is objected to because of the following informalities: the preposition “on” is missing between “directly” and “the.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
et al. (“Dojan”) in view of GB 1445781 to Dunlop (“Dunlop”).
	With regard to Claims 27-31, 33-35, 37, 41, and 43-46, Dojan teaches a method of direct printing a functional material onto portions of an upper of a shoe according to a pattern wherein the functional second layer of material is printed on a first layer of a shoe upper via inkjet and/or screen printing (see Abstract; FIGs. 8A-8B, 9B-9C; ¶¶ [0037]-[0046]).  The upper material may comprise knitted textile and/or elastic polymer materials (see ¶¶ [0026], [0036]).  According to Dojan, multiple layers of material may be deposited in order to develop a desired thickness of material, with intervening drying, curing, and setting of material layers (see ¶¶ [0039], [0043], [0045]).  Dojan teaches provision of apertures in the printed material (see FIGs. 4-5, 8A-8D, 9A-9E, 10A-10D).  Dojan also teaches deposition of varying thicknesses of material (see ¶ [0039]).
	Dojan indicates savings in the mass of material employed in shoe manufacture as a consideration (see ¶ [0003]) and that tensile elements and corresponding over-deposited layer of functional material arranged on the shoe upper may be varied and located across collar, toe, heel, lateral/medial midfoot joints, and sole-upper transition areas (see FIGs. 1-4, 8-11; ¶¶ [0030]-[0035]); however the reference does not expressly teach provision of a plurality of isolated layer areas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have printed the functional material layer in discrete areas over the tensile fiber elements in order to reduce shoe mass as desired.
	Dojan teaches depositing varying thicknesses of material, and printing multiple material layers in development of a desired thickness (see ¶¶ [0039], [0043], [0045]).  Thus Dojan teaches provision of layers in different amounts of material per layer, thus constituting a difference in 
Dojan teaches the use of polymer materials for functional layer development (see ¶¶ [0043], [0045]); however the reference does not expressly teach alteration of the stiction of the upper or polyurethane for such purposes.  Dunlop is similarly directed to improving tensile properties of shoe uppers, and teaches screen printing of polyurethane (see Lns. 28-32 and 81-87).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed polyurethane in the method of Dojan, as taught by Dunlop, with a reasonable expectation of success.
With regard to Claims 38, Dojan does not expressly teach the claimed layer thickness and tensile and elastic properties; however the reference teaches that any desired arrangement of tensile elements and thickness of over-deposited material may be developed on the shoe upper (see ¶¶ [0029], [0039], [0043], [0045]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the claimed thickness throughout the course of routine experimentation and optimization in developing a shoe upper in the method of Dojan with a desired degree of tensile reinforcement.
	With regard to Claims 39 and 47, Dojan teaches deposition of varying thicknesses of material (see ¶ [0039]).  Portions of deposited materials can be arbitrarily defined such that a first printed portion is not as thick as a second printed portion.
2.	Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dojan in view of Dunlop as applied to Claim 27, and further in view of US 2008/0147219 to Jones et al. (“Jones”).

Response to Arguments
	Applicant’s arguments filed 16 December 2021 have been fully considered but are not found persuasive.  Applicant argues that impermissible hindsight was employed in applying Dojan against the instant claims on the basis that the reference’s instruction to reduce shoe mass would not motivate one of ordinary skill in the art to produce the claimed isolated layer areas (see Response at Pgs. 6-7).  This argument is not found persuasive.  Reduction of shoe mass is a desired feature of footwear, as expressly taught by Dojan (see ¶ [0003]).  The reference clearly teaches that this objective may be met by “decreasing the number of material elements.”  One of ordinary skill in the art would reasonably infer that a reduction in the number of material elements extends to a reduction in the amount of such elements.  Accordingly, it would have thus been obvious to limit printing of functional material in the method of Dojan to only necessary regions.
	Applicant argues that Dojan does not teach printing differing third layer materials on the second layer materials (see Response at Pg. 8).  This argument is not found persuasive.  As discussed, Dojan teaches provision of multiple layers and is further noted as teaching differing properties thereof, e.g. color (see ¶ [0049]).  Accordingly, it would have been obvious to one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.